Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1,
Line 4 and line 5, changed “base portion” to – base member--;
Line 12, changed “is” is – are --;
Line 16, after “does” inserted – not --.

In claim 5, 
Line 1, changed “base portion” to – base member --.


Line 2, changed “base portion” to – base member--.

In claim 13, 
Line 1, changed “base portion” to –base member--.

In claim 14, 
Line 1, changed “base portion” to –base member--.

In claim 20, 
Line 1, changed “base portion” to –base member--.

In claim 9,
Line 4 and line 5, changed “base portion” to – base member--;
Line 11, changed “a first door” to –the first door--;
Lines 11-12, changed “a second door” to –the second door--;
Line 12, deleted the last two words “the first”;
Line 13, changed “base portion” to –base member--.


Line 4 and line 5, changed “base portion” to – base member--;
Line 17, after “base” inserted –member--.

Canceled claim 18, since all limitations therein are included in claim 17 (lines 7-8).

In claim 19,
Line 1, after “base” inserted –portion--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
August 27, 2021